Citation Nr: 1641508	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-25 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1952 to June 1954.  The Veteran died in June 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

[In a March 2009 written statement, the appellant withdrew claims seeking: (1) an effective date earlier than January 27, 1998 for the award of special monthly compensation (SMC) based on loss of use of the right hand (for accrued benefits purposes); (2) an effective date earlier than January 27, 1998 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) (for accrued benefits purposes); (3) service connection for the cause of the Veteran's death; and (4) entitlement to DIC under the provisions of 38 U.S.C.A. § 1318; consequently, those matters are not before the Board.  In addition, in a March 2013 decision, the Board found that termination of the appellant's death pension benefits, effective January 1, 2008, was proper; consequently, this matter is not before the Board.]


FINDINGS OF FACT

1.  The Veteran died in June 2007.  According to his death certificate, the immediate cause of death was lymphoma cancer with metastasis; no underlying causes leading to the immediate cause of death were listed.

2.  The Veteran's death was not actually caused by VA hospital care, medical or surgical treatment, or examination; was not proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel relative to the Veteran's VA medical treatment; and was not proximately caused by an event during that treatment that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the hearing before the undersigned, the appellant was advised of the criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1151.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At such hearing, as well as in a follow-up June 2016 written statement, the appellant requested copies of the Veteran's VA treatment records from June 2007; in September 2016, the Board provided the appellant a copy of the entire claims file (which included the requested treatment records).

All pertinent treatment records have been secured, to include those documenting the Veteran's VA medical treatment on the date of his death in June 2007.  The Board finds that it is not necessary for VA to obtain a medical opinion addressing the question of a relationship between the Veteran's death and the VA treatment he received (to include on the date of his death), as the medical evidence of record does not indicate or suggest any such relationship.  See 38 C.F.R. § 3.159(c)(4).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the Veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The implementing regulation is 38 C.F.R. § 3.361, which provides that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the actual causation requirements of 38 C.F.R. § 3.361(c)(1)-(2), and proximate causation of 38 C.F.R. § 3.361(d)(1) (informed consent) or 38 C.F.R. § 3.361(d)(2) (unforeseen event).

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The appellant contends that the Veteran died as a result of allegedly negligent care that he received at the VA Medical Center (VAMC) in Little Rock, Arkansas on the date of his death.  Specifically, she argues that a doctor at this VA facility: (1) allegedly refused to authorize the use of a wheelchair for the Veteran to take home on that date, and (2) gave the Veteran a substance [potassium chloride] mixed into orange juice and allegedly refused to allow the appellant to be present when this was given to him.  The appellant has asserted that, after she and the Veteran left the Little Rock VAMC on that date, the Veteran became weaker and went on to suffer several falls and seizures throughout the day before dying at home in his bed that evening.  The appellant has alleged that the Veteran's death was caused by the falls and seizures (due to not having a wheelchair to use) and/or by the potassium chloride given to him in his orange juice (which she described in a December 2010 statement as a medicine "used in mercy killings" and that giving this to him was an "experiment" the doctor was trying on him).

As the evidence reflects that the appellant used to work as a nurse, the Board finds that she is not a layperson with regard to medical matters.

The medical evidence of record documents the following pertinent findings.  An April 2007 VA biopsy of the Veteran's left tonsil revealed a diagnosis of diffuse large B-cell lymphoma (DLBCL).  Thereafter, he underwent radiation treatment for his DLBCL at a private medical facility in May 2007 and June 2007.  He was hospitalized at the Little Rock VAMC from June 12, 2007 to June 18, 2007 for gastrointestinal bleeding; a VA PET scan during this hospitalization revealed that his DLBCL had manifested in "multifocal skeletal mets" as well as diffuse involvement of the gastric body and fundus and the bone marrow.  At the time of his VA hospital discharge (as documented by a June 18, 2007 VA treatment record located in Virtual VA), he was instructed in gait using a wheeled walker.

On June 28, 2007, the Veteran presented for a medical appointment with his doctor at the Little Rock VAMC.  A VA treatment record of this appointment on June 28, 2007 documented his current complaints of metallic taste in the mouth, fatigue, weakness, constipation, and nausea; the doctor's note that his cervical (neck) node was much reduced in size; and the doctor's note that the Veteran had hypokalemia ("Pt will be started on oral potassium chloride one po [by mouth] dose to be given in the chemo room today").  A follow-up VA treatment record on June 28, 2007 documented that the Veteran was given potassium chloride ("40mEq PO [by mouth] as ordered"); that he was "instructed about side effects of medication"; and that he "left ambulatory with no complaints."  [The Board notes that these June 28, 2007 VA treatment records do not make any reference to a request for - or refusal of - a wheelchair for the Veteran.]

The Veteran died at his residence on June 28, 2007.  According to his death certificate, the immediate cause of death was lymphoma cancer with metastasis.  No underlying causes leading to the immediate cause of death were listed.

In a July 2007 written statement, a private doctor (who had treated the Veteran for his DLBCL prior to his death) summarized the Veteran's course of cancer treatment and noted that he had been seen at the Little Rock VAMC on June 28, 2007.  The private doctor noted: "They [the Veteran's medical provider at the Little Rock VAMC] apparently did not feel he needed admission at that time and discharged him to home and he died later that night."

At her December 2015 hearing, the appellant reiterated her contentions pertaining to the medical care that the Veteran received at the Little Rock VAMC on June 28, 2007 and the events thereafter.  She testified that the Veteran's VA medical appointment on June 28, 2007 was a routine check-up and that the Veteran had been in "good spirits" and in "excellent shape" on the morning of such appointment.  Regarding the alleged refusal of a requested wheelchair, the appellant remembered the Veteran's VA doctor indicating at the June 28, 2007 appointment that the Veteran's cancer was in remission and that she (the doctor) was going to make him stronger (just like an 82-year-old man who had apparently been at the clinic prior to the Veteran), and she stated that this was why a wheelchair was not authorized.  Regarding the potassium chloride given to the Veteran for his low potassium on that date, the appellant asserted that she was not allowed to accompany the Veteran when he received the dose ("I think she gave him too much"); that he "looked weird" when he came back out of the room and "looked like he felt sick"; and that he "kept getting worse and worse" all the way home, before falling several times and dying in bed that night.  She testified that she knew what a seizure looked like (from her experience as a nurse) and alleged that the medication and his continuing to fall (from the lack of a wheelchair) "definitely" led to the Veteran passing away.  When questioned as to whether there were any medical opinions indicating a relationship between the Veteran's VA treatment on June 28, 2007 and his death, the appellant testified that she did not know what VA had done for him and that she could have understood it if she had been shown what they did for him.  [As noted above, the Board provided the appellant a copy of the entire claims file in September 2016 (which included copies of the Veteran's VA treatment records from June 2007), but she has not submitted any additional statements in response.]

After a review of the record, the Board finds that the most competent and probative evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151.  As outlined above, to establish causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination actually and proximately caused the Veteran's additional disability or death.  Merely showing that a Veteran received VA medical care and has an additional disability or subsequently died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Rather, it must be shown that VA hospital care, medical or surgical treatment, or examination actually caused the Veteran's additional disability or death and that the additional disability or death was proximately caused by VA failure to exercise the degree of care that would be expected of a reasonable health care provider.  [The other basis to establish proximate cause, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent, has not been asserted by the appellant or shown by the evidence in this case.  38 C.F.R. § 3.361(d)(1)(ii).]

The evidence of record fails to show that the Veteran's death was actually caused by VA hospital care, medical or surgical treatment (to include the VA treatment rendered on June 28, 2007), or examination.  VA treatment records from June 28, 2007 (outlined in detail above) document that the Veteran had an appointment with his VA doctor on that date, that he received a dose of potassium chloride (which was given as ordered by his VA doctor for hypokalemia), and that he "left ambulatory with no complaints."  His death certificate noted that he died at his residence on June 28, 2007 and listed the immediate cause of death to be lymphoma cancer with metastasis; no underlying causes leading to the immediate cause of death were listed.

In addition, the evidence of record fails to show that the Veteran's death was proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel relative to the Veteran's VA medical treatment.  While the Veteran's private doctor noted in a July 2007 statement that the Veteran's medical provider at the Little Rock VAMC "apparently did not feel he needed admission" when he was seen on June 28, 2007 (and that he was sent home and died later that night), the Board finds that this statement on its face constitutes merely a recitation of the evidence of record rather than any sort of challenge to the medical judgment rendered by the Veteran's VA doctor on June 28, 2007.

With regard to the appellant's contention that the Veteran died as a result of falling and suffering seizures after not being authorized use of a wheelchair by his VA doctor on June 28, 2007, the Board reiterates that the June 28, 2007 VA treatment records do not make any reference at all to a request for - or refusal of - a wheelchair for the Veteran.  In addition, his death certificate did not note any underlying causes (such as seizures or injury from falling) leading to his immediate cause of death.  Furthermore, the appellant (who is not a layperson with regard to medical matters, as noted above) has not provided any supportive evidence or rationale for her conclusion that the Veteran's death was caused by falls and seizures from not having a wheelchair to use; therefore, her opinion on this matter is entitled to no probative weight.

With regard to the appellant's contention that the Veteran died as a result of the dose of potassium chloride he was given by his VA doctor on June 28, 2007 (which she has alleged may have been "too much"), Internet research by the Board reflects that a usual adult dose of potassium chloride for hypokalemia is 40 to 100 mEq, and that this can be given either parenterally (intravenously) or orally (mixed with water or juice).  As noted above, a June 28, 2007 VA treatment record documented that the Veteran was given "40mEq PO [by mouth] as ordered" of potassium chloride for his hypokalemia and "left ambulatory with no complaints."  In addition, his death certificate did not note any underlying causes (such as a dose of potassium chloride or the effects thereof) leading to his immediate cause of death.  Furthermore, the appellant (who is not a layperson with regard to medical matters, as noted above) has not provided any supportive evidence or rationale for her conclusion that the Veteran's death was caused by a [usual adult] dose of potassium chloride; therefore, her opinion on this matter is entitled to no probative weight.

Furthermore, the evidence of record fails to show that the Veteran's death was proximately caused by an event related to VA treatment that was not reasonably foreseeable.  As noted above, VA treatment records from June 28, 2007 documented all of the pertinent details of the Veteran's appointment on that date with his VA doctor, including that he received a dose of potassium chloride (as ordered for his hypokalemia) and that he was "instructed about side effects of medication."  In addition, his death certificate did not note any underlying causes leading to his immediate cause of death.

The Board concludes that the appellant's theory of negligence with regard to the medical care administered by the Little Rock VAMC is not supported by the probative medical evidence of record, which is silent for any indication that such VA medical care caused the Veteran to die from lymphoma cancer with metastasis.  In essence, the appellant's case rests on her own statements that the Veteran died as a result of negligent VA medical care.  The Board has considered those statements and has noted that she is not a layperson with regard to medical matters (due to her background in nursing); however, because she has not provided any supportive evidence or rationale for her contentions, her opinions are entitled to no probative weight in this case.

As noted above, the Board finds that it is not necessary for VA to obtain a medical opinion addressing the question of a relationship between the Veteran's death and the VA treatment he received (to include on the date of his death), as the medical evidence of record does not indicate or suggest any such relationship.  See 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for DIC is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


